Citation Nr: 0936938	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-18 731 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO in Louisville, Kentucky, which denied service connection 
for hearing loss and tinnitus. 

The issue of service connection for bilateral tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran's bilateral 
hearing loss disability had its onset in service, manifested 
within one year of service separation, or is otherwise 
related to service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a bilateral hearing loss disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in December 2004 informed 
the Veteran of what evidence was required to substantiate the 
claim, and of the Veteran's and VA's respective duties for 
obtaining such evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by a July 2006 letter notifying the 
Veteran of these last two elements.  Although it was not sent 
prior to initial adjudication of the Veteran's claim, the 
Veteran had ample opportunity to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a Statement of the Case (SOC) issued in 
April 2007.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  As the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
supra.  The Board concludes that the duty to notify has been 
satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and an 
October 2004 letter from his private physician are in the 
file.  The Veteran has not indicated that he was ever treated 
by VA or identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  In the October 2004 letter, the Veteran's physician 
stated that he has treated the Veteran since November 1978.  
In the December 2004 VCAA notice letter, the Veteran was 
instructed to fill out an enclosed authorized release form 
which would enable VA to request records from this physician 
and any other sources identified by the Veteran.  The letter 
made specific reference to the private physician who authored 
the October 2004 letter.  The Veteran did not fill out this 
form.  Rather, he submitted a December 2004 statement 
asserting that he had no additional evidence to submit in 
support of his claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining the 
Veteran's medical and service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in October 2005.  The October 2005 examination 
relied on audiological testing conducted by The Hearing 
Center in July 2005, which was contracted by VA to examine 
the Veteran.  As will be discussed in more detail below, the 
examiner at The Hearing Center was unable to render an 
opinion regarding the etiology of the Veteran's hearing loss 
and tinnitus, and thus referred any such opinion to an ear, 
nose, and throat specialist.  This opinion was accordingly 
provided in the October 2005 examination report.  The Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the October 2005 VA 
examination is more than adequate with respect to the claim 
for service connection for a hearing loss disability, as it 
is predicated on a full reading of the Veteran's claims file, 
including the medical records contained therein, and provides 
a complete rationale for the opinion stated, relying on and 
citing to the clinical findings made on examination.  While 
it relies on the July 2005 audiologic results, these results 
are dated less than three months prior to the October 2005 
examination, and thus were still current at the time of the 
latter VA examination.  Moreover, as the July 2005 audiologic 
report clearly shows that the Veteran has a current hearing 
loss disability, and thus establishes this element of the 
claim, a new audiogram would be unnecessary as it would not 
shed any more light on whether the Veteran's hearing loss is 
related to service. Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination has 
been met.  See 38 C.F.R. § 3.159(c) (4).  

Further examination or opinion is not needed on this claim 
because the preponderance of the evidence shows that the 
Veteran's bilateral hearing loss disability may not be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

In his September 2009 informal hearing presentation, the 
Veteran, through his representative, argued that antibiotic 
treatment he received in the military may have caused his 
hearing loss and tinnitus.  The Veteran asked the Board to 
remand this case and request an opinion from a medical 
specialist as to whether the Veteran's hearing loss and 
tinnitus may be due to ototoxic drugs he was prescribed in 
the service.  The Veteran's service treatment records show 
that he was treated with Penicillin, Tetracycline # 40 and # 
24, Erythromycin # 40 and # 24, and Ampicillin # 20 while in 
the service.  However, as discussed above, the Board finds 
that the October 2005 VA opinion obtained in this case is 
adequate upon which to base a decision.  Moreover, the VA 
examiner and the examiner at The Hearing Loss Center reviewed 
the Veteran's claims file, including his service treatment 
records, and thus were aware that the Veteran had been 
treated with a series of antibiotics while in the military.  
Neither examiner included this information in their reports, 
presumably because they did not find it relevant in 
determining whether the Veteran's hearing loss was related to 
service.  The Board is unwilling to remand the claim for 
another opinion to develop this recently-raised theory in the 
absence of competent evidence indicating that a connection 
between the Veteran's treatment with antibiotics in 1970 and 
his current hearing loss disability is a viable possibility.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition"); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (holding in part that there must be an indication that 
the current disability may be related to an in-service event 
in order to trigger VA's duty to provide an examination).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability resulting 
either from acoustic trauma in service or from antibiotics he 
was treated with in service.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, such as sensorineural hearing 
loss, may be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the first Hickson element, the Veteran must show that 
he has a current hearing loss disability.  Impaired hearing 
will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley at 159.

The Board is satisfied with the evidence of a current 
disability.  In July 2005, the Veteran underwent a hearing 
examination at Hearing Loss Center in connection with this 
claim.  The examiner diagnosed the Veteran with severe to 
profound mixed hearing loss in the right ear, and mild to 
moderately severe hearing loss in the left ear.  The 
audiological examination in this record shows puretone 
thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
65
70
85
LEFT
40
35
35
55
65

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 88 percent for the right ear and 
92 percent for the left ear.  The Veteran had a puretone 
threshold of 40 decibels or more at all applicable 
frequencies in both ears.  Thus, the Veteran's hearing loss 
qualifies as a current disability under 38 C.F.R. § 3.385 for 
both ears.  

Under the second Hickson element, the Veteran must establish 
in-service incurrence of a disease or injury.  Where a 
veteran is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  When an injury is 
incurred in combat, satisfactory lay or other evidence will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  Service 
connection for a combat-related injury may be based on lay 
statements alone, but the Veteran must still demonstrate a 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Veteran argues that his hearing loss disability was 
caused by exposure to loud noises in service, to include 
shooting at a rifle range without hearing protection, and 
exposure to noise from nearby artillery.  At the July 2005 
examination, he also stated that he drove noisy trucks.  
Alternatively, the Veteran argues that antibiotics he was 
treating with during service, including Penicillin, 
Tetracycline, and Erythromycin, may have caused his hearing 
loss.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
the Veteran, as a layperson, is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board may 
consider the Veteran's account of what happened to him in 
service, determining its credibility and weight as 
appropriate, the Board cannot accept the Veteran's opinion 
that his hearing loss was caused or aggravated by an in-
service event or injury as evidence of service incurrence.  

The Board has reviewed the Veteran's service treatment 
records.  An audiogram in the Veteran's October 1968 
induction examination indicates that the Veteran may have 
exhibited some pre-service hearing loss.  The handwritten 
entries in this audiogram are somewhat difficult to decipher, 
but seem to show puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
X
15
LEFT
5
15
5
X
5

Puretone thresholds were not recorded at 3000 Hertz.  This 
audiogram reflects that the Veteran had some right ear 
hearing loss at 500 Hertz, as the puretone threshold was 
higher than 20 decibels at this frequency.  See Hensley, 5 
Vet. App. at 157.  

The Veteran's hearing was retested a few days later.  This 
audiogram shows 


puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
0
LEFT
25
0
0
X
0

Puretone thresholds were not recorded at 3000 Hertz.  This 
audiogram reflects that the Veteran had some hearing loss at 
500 Hertz in his left ear (rather than his right), as the 
puretone threshold was higher than 20 decibels at this 
frequency.  See id.   

Service connection does not apply to a disease or injury pre-
existing service, unless it was aggravated therein.  See 
38 C.F.R. § 3.303 (2008).  Thus, to the extent the Veteran 
had hearing loss prior to service, as reflected on his 
induction examination, he is not entitled to service 
connection.  The rest of the Veteran's service treatment 
records are negative for diagnoses, treatment, or complaints 
of hearing loss.  The Veteran's separation from service 
examination is missing from the records.  However, in the 
Veteran's Report of Medical History, which was filled out as 
part of his separation from service examination, the Veteran 
denied hearing loss.  The Board recognizes that the Veteran 
may nevertheless have had hearing loss without realizing it.  
Thus, the Board gives little weight to this record as 
evidence that the Veteran's hearing was normal at separation.  
Nevertheless, the Board cannot find that the Veteran 
exhibited increased hearing loss at separation based on the 
evidence of record. 

The Veteran's DD 214 is negative for combat decorations, and 
the Veteran denied engaging in combat at the July 2005 
examination.  Thus, the Veteran cannot benefit from the more 
relaxed evidentiary standard accorded combat-related 
injuries.  See 38 C.F.R. § 3.304(d); Beausoleil, 8 Vet. App. 
at 464.  His DD 214 indicates that he served as a cook in the 
military, which would likely involve little noise exposure.  
However, the Board finds the Veteran's allegations that he 
was exposed to noise from a rifle range and nearby artillery 
to be credible and consistent with the fact that he served in 
an artillery unit.  38 U.S.C.A. § 1154(a).  Thus, the Board 
finds there was in-service exposure to excessively loud noise 
that potentially could have caused acoustic trauma.  However, 
there is no evidence in the service treatment records that 
the Veteran actually sustained hearing loss due to his in-
service noise exposure.  

The Veteran's service treatment records also reflect that he 
was prescribed Penicillin, Tetracycline # 24 and # 40, 
Erythromycin # 24 and # 40, and Ampicillin # 20 over the 
course of a few months between January 1970 and May 1970.  
However, there is no indication in the service treatment 
records that the Veteran experienced any adverse effects from 
these drugs, or that he had any hearing loss during service 
or at separation. 

As to the third Hickson element, the evidence must show a 
nexus between the Veteran's current hearing loss disability 
and his period of service.  The Veteran indicated in his 
December 2004 claim that he has had hearing loss since 1969.  
He separated from service in June 1970.  Unfortunately, there 
are no post-service treatment records of evidence.  The 
Veteran submitted an October 2004 letter from his private 
physician in which the physician stated that he has treated 
the Veteran since November 1978.  The physician stated that 
the Veteran's problems include deafness in his left ear.  The 
physician further stated that the Veteran "served in the 
artillery in Korea[,] which may certainly [have] contributed 
to his hearing loss."  

In July 2005, the Veteran underwent an examination at The 
Hearing Center, which was contracted by VA to examine the 
Veteran in connection with this claim.  At this examination, 
the Veteran reported that he did not wear hearing protection 
devices in the military and that he was exposed to noise from 
the firing of nearby artillery.  The Veteran reported that he 
has worked for the Norfolk Southern Railroad for thirty-seven 
years as a track inspector.  He stated that his job is not 
noisy.  However, he also stated that he has worn hearing 
protection devices since "probably" the 1970's, and that he 
gets hearing screenings "every so often" as part of his 
job.  He denied any recreational noise exposure.  The 
examiner concluded that due to the configuration of the 
Veteran's hearing loss, and a conductive component, his 
hearing loss was not consistent with damage from noise 
trauma.  The examiner could not offer an opinion as to 
whether the Veteran's hearing loss was caused by in-service 
noise exposure.  Rather, she advised that the Veteran be 
referred to an ear, nose, and throat (ENT) specialist for 
such an opinion. 

In October 2005, the Veteran underwent a VA examination in 
connection with this claim.  The examiner indicated that the 
Veteran's records and physical examination were reviewed with 
an ENT specialist.  The examiner concluded that it was less 
likely as not that the Veteran's hearing loss was caused by 
loud noise exposure in the military.  The examiner noted that 
by the Veteran's own report on his separation examination, he 
had no hearing loss when he left the military.  The examiner 
explained that hearing loss is usually concurrent with 
environmental noise, and it would be impossible to attribute 
such noise to hearing loss that manifested thirty years 
later.  

The Board notes that the Veteran has not submitted any 
medical evidence indicating when he first sought treatment 
for hearing loss.  In the October 2004 letter, the Veteran's 
private physician stated that he has treated the Veteran 
since November of 1978.  However, the physician did not state 
how long he has treated the Veteran specifically for hearing 
loss.  The Veteran claims that he has had hearing loss since 
1969.  However, there is no evidence of diagnoses, treatment, 
or complaints of hearing loss until the October 2004 letter, 
which is dated over thirty years since the Veteran's 
separation from service in June 1970.  The United States 
Court of Appeals for the Federal Circuit has held that 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a condition was 
incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Nieves-Rodriguez, 22 Vet. 
App. 295, 305 (2008).  The fact that there is no evidence of 
treatment for the Veteran's hearing loss until around 2004 
weighs heavily against a finding that the Veteran's hearing 
loss is related to service. 

In the October 2004 letter, the Veteran's physician opined 
that noise exposure in the service could "certainly" have 
contributed to his hearing loss.  However, the physician's 
language indicates that this relationship is only a 
possibility.  He did not give an opinion as to the likelihood 
that in-service noise exposure could have contributed to the 
Veteran's hearing loss. The Board also notes that the 
physician stated that the Veteran had deafness in his left 
ear.  According to the July 2005 audiogram, the Veteran has 
bilateral hearing loss that is more severe in his right ear.  
The inaccuracy of the physician's diagnosis casts doubt on 
the validity of his opinion.  Most significantly, he gave no 
rationale for his opinion and did not refer to the Veteran's 
past medical history, including his service treatment 
records, in rendering this conclusion.  In Nieves-Rodriguez, 
22 Vet. App. at 304, the Court held that the probative value 
of a medical opinion comes from its reasoning.  Thus, neither 
a VA medical examination report nor a private medical opinion 
is entitled to any weight if it contains only data and 
conclusions. Id.  The Court also held that a medical opinion 
could not be discounted solely because the opining physician 
did not review the claims file (emphasis in original).  Id.  
Nevertheless, the Court stated that particular medical 
evidence contained in a claims file might have significance 
to the process of formulating a medically valid and well-
reasoned opinion.  Id.  Critical pieces of information from a 
claimant's medical history can lend credence to the opinion 
of a medical expert who considers them, and detract from the 
medical opinions of experts who do not.  Id.  As the October 
2004 letter contains only the doctor's bare conclusion 
without any supporting rationale, and does not mention or 
account for the fact that the Veteran denied hearing loss at 
separation and that there is no evidence of hearing loss for 
many years after service, the Board gives no weight to this 
letter as evidence that the Veteran's hearing loss was 
incurred in service.  

The Board gives much more weight to the July 2005 and October 
2005 examinations conducted by The Hearing Loss Center and 
VA, respectively.  In the July 2005 examination, which 
included a puretone audiometry test and a speech 
discrimination test, a discussion of the Veteran's reported 
history of noise exposure in service, and a review of the 
Veteran's service treatment records, the audiologist 
concluded that the Veteran's hearing loss was not consistent 
with damage from noise trauma based on the configuration of 
the Veteran's hearing loss and a conductive component.  The 
Board finds the audiologist's opinion to be of substantial 
probative value as it is supported by a rationale grounded in 
a physical examination of the Veteran.  While the examiner 
declined to give an ultimate opinion as to whether the 
Veteran's hearing loss is related to service, the fact that 
the Veteran's hearing loss was found to be not consistent 
with noise exposure necessarily supports a finding that it 
could not be due to in-service noise exposure.  

In the October 2005 examination, the examiner concluded that 
it was less likely as not that the Veteran's hearing loss is 
due to in-service noise exposure.  The examiner explained 
that hearing loss is usually concurrent with such exposure.  
Thus, it would be impossible to attribute noise exposure that 
occurred thirty years earlier to the Veteran's current 
hearing loss.  The Board gives much more weight to this 
opinion than the October 2004 letter as it is supported by a 
rationale and is grounded in and consistent with the evidence 
of record.  As discussed above, there is no evidence that the 
Veteran had hearing loss at separation that was any worse 
than the hearing loss he exhibited at induction.  

Finally, the Veteran has not submitted any evidence showing a 
possible link between his treatment with antibiotics in 
service and his current hearing loss disability.  The Board 
cannot find such a connection based on the Veteran's 
contentions alone.  See Espiritu, supra.  

In sum, because there is no evidence that the Veteran's 
hearing loss manifested in service or that he was treated for 
hearing loss until approximately 2004, over thirty years 
since separation, and based on the examinations conducted by 
The Hearing Loss Center and VA, which the Board finds 
outweighs the October 2004 letter from the Veteran's private 
physician, the Board concludes that the preponderance of the 
evidence is against a nexus between the Veteran's current 
hearing loss disability and his period of service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a hearing loss disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a hearing loss 
disability is denied. 



REMAND

The Board finds that further development is needed with 
respect to the Veteran's service connection claim for 
bilateral tinnitus.  In July 2005, The Hearing Loss Center 
was contracted by VA to examine the Veteran and determine 
whether his tinnitus was related to service.  The examiner 
omitted to give such an opinion, and was requested to do so 
by VA.  Thus, in an August 2005 addendum, the examiner stated 
that she was deferring the opinion to an ear, nose, and 
throat (ENT) doctor.  In the October 2005 VA examination, the 
examiner concluded that hearing loss and tinnitus are less 
likely as not caused by or a result of loud noise exposure in 
the military.  The examiner explained that the Veteran had 
denied hearing loss at separation, and that hearing loss is 
usually concurrent with environmental noise.  It would thus 
be impossible to find a connection between environmental 
noise and hearing loss that manifested thirty years later.  
The examiner did not explain why such a connection could not 
be made for the Veteran's tinnitus or how the examiner's 
explanation, which only mentioned hearing loss, applied to 
the tinnitus claim.  Thus, the Board finds that this 
examination is inadequate with respect to the Veteran's 
tinnitus claim as it is not supported by any rationale.  See 
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. at 
312.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new medical opinion regarding 
the etiology of the Veteran's tinnitus.  
The entire claims file and a copy of this 
REMAND must be made available to the 
examiner providing the opinion.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's hearing loss is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then, the agency of original 
jurisdiction should readjudicate the claim 
on the merits.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


